       Case 1:20-cr-00060-LG-RHW Document 22 Filed 07/08/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO. 1:20-cr-60-LG-RHW

ROHITH MATHEW                                                                DEFENDANT

                           MOTION TO CONTINUE TRIAL

       COMES NOW Defendant, ROHITH MATHEW, by and through his undersigned

counsel of record, Jim Davis, and moves this Honorable Court to continue the Trial

currently scheduled for August 3, 2020, and all deadlines and hearings related thereto,

and in support of said motion would show unto the Court as follows, to-wit:

       1.     Plea negotiation is ongoing.

       2.     Discovery is ongoing.

       3.     Defense has not received report from the crime lab.

       4.     Counsel would show that this continuance is requested not to hinder or

delay justice, but to ensure that the ends of justice are properly served.

       5.     Counsel for the Defendant has spoken to the United States Attorney’s

Office and the Defendant personally and they have no objection to the continuance.

       6.     Defendant waives any speedy trial rights, constitutional or statutory.

       WHEREFORE, PREMISES CONSIDERED, Defendant, ROHITH MATHEW,

respectfully requests that this Honorable Court continue the Trial currently scheduled

for August 3, 2020, and all deadlines and hearings related thereto.

       RESPECTFULLY SUBMITTED this, the 8th day of July, 2020.

                                                  ROHITH MATHEW, Defendant

                                          BY:       /s/ Jim Davis
                                                  JIM DAVIS
       Case 1:20-cr-00060-LG-RHW Document 22 Filed 07/08/20 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I, JIM DAVIS, counsel of record for Defendant, ROHITH MATHEW, do hereby

certify that I have this date filed a true and correct copy of the foregoing Motion to

Continue Trial with the Clerk of the Court using the ECF filing system that

automatically notifies, and provides a copy of same to, all interested parties.

       SO CERTIFIED this, the 8th day of July, 2020.


                                                   /s/   Jim Davis
                                                         JIM DAVIS


JIM DAVIS, MSB No. 5830
1904 24th Avenue
P.O. Box 1839
Gulfport, MS 39502
Phone: 228-864-1588
Fax: 228-863-5008
